 Case 2:20-cv-08614-SVW-SK Document 26 Filed 12/04/20 Page 1 of 3 Page ID #:84



1    STEVEN M. ZAGER (pro hac vice)
     JEANNE A. FUGATE (Bar No. 236341)
2     jfugate@kslaw.com
     AMANDA R. FARFEL (Bar No. 288126)
3     afarfel@kslaw.com
     LAURA LIVELY BABASHOFF (Bar No. 323922)
4     llively@kslaw.com
     STEPHANIE LE (Bar No. 325428)
5     sle@kslaw.com
     KING & SPALDING LLP
6    633 West Fifth Street, Suite 1600
     Los Angeles, CA 90071
7    Telephone: (213) 443-4355
     Facsimile: (213) 443-4310
8    ANNE M. VOIGTS (Bar No. 220783)
      avoigts@kslaw.com
9    KING & SPALDING LLP
     601 South California Avenue
10   Suite 100
     Palo Alto, CA 94304
11   Telephone: (650) 422-6700
     Facsimile: (650) 422-6800
12
     Attorneys for Defendant
13   THE COCA COLA COMPANY
14
                             UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
17   NATIONAL HOT ROD ASSOCIATION,                 Case No. 2:20-cv-08614-SVW-SK
     a California Nonprofit Mutual Benefit         [Hon. Stephen V. Wilson]
18   Corporation,
19               Plaintiff,                        JOINT NOTICE OF
                                                   SETTLEMENT
20                      v.
21   THE COCA COLA COMPANY, a
     Delaware Corporation,
22
                 Defendants.
23
24
25
26
27
28


                                  JOINT NOTICE OF SETTLEMENT
 Case 2:20-cv-08614-SVW-SK Document 26 Filed 12/04/20 Page 2 of 3 Page ID #:85



1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
2    RECORD:
3          PLEASE TAKE NOTICE that Plaintiff NATIONAL HOT ROD
4    ASSOCIATION (“Plaintiff”) and Defendant THE COCA COLA COMPANY
5    (“Defendant”) and (Defendant and Plaintiff are referred to jointly as the “Parties”)
6    have reached a resolution in the above-referenced case following a mediation before
7    the Hon. Vaughn Walker (Ret.) on December 3, 2020.
8          A formal agreement will be circulated between the Parties for review and
9    approval. Once all of the appropriate signatures have been obtained, an executed
10   Stipulation of Dismissal of the entire action will be filed.
11         IT IS SO STIPULATED.
12
13   Dated: December 4, 2020                 COZEN O'CONNOR
14                                           By: /s/ Paul K. Leary Jr.__________________
15                                                  PAUL K. LEARY, JR.
                                                    Attorneys for Plaintiff NATIONAL HOT
16
                                                      ROD ASSOCIATION,
17
18
     Dated: December 4, 2020                 KING & SPALDING LLP
19
20                                           By: /s/ Anne M. Voigts
                                                 STEVEN M. ZAGER (pro hac vice)
21                                               ANNE M. VOIGTS
                                                 JEANNE A. FUGATE
22                                               AMANDA R. FARFEL
                                                 LAURA LIVELY BABASHOFF
23                                               Attorneys for Defendant
24                                               THE COCA COLA COMPANY

25
26
27
28                                                1



                                    JOINT NOTICE OF SETTLEMENT
 Case 2:20-cv-08614-SVW-SK Document 26 Filed 12/04/20 Page 3 of 3 Page ID #:86



1          I, Anne M. Voigts, attest that all other signatories listed, and on whose behalf
2    the filing is submitted, concur in the filing’s content and have authorized the filing.
3    Dated: December 4, 2020                 By: /s/Anne M. Voigts
4                                                  ANNE M. VOIGTS

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               2



                                    JOINT NOTICE OF SETTLEMENT
